Citation Nr: 1612797	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for residuals, status post right humerus fracture (right arm disability), has been received.

2.  Entitlement to service connection for residual scar, status post left tibial bone graft (left leg scar).

3.  Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to November 1945.

Historically, the Veteran filed claims for service connection for a right arm disability, which were denied in August 1946 and January 1947.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO, inter alia, denied the Veteran's request to reopen his service connection claim for a right arm disability and denied service connection for a left leg scar and for bilateral hearing loss.  In November 2010, the Veteran filed a notice of disagreement (NOD) only as to these issues.  In November 2013, the RO issued a statement of the case (SOC), continuing the denials.  In January 2014, the Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals).

In July 2014, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The Board's decision addressing the request to reopen the request to reopen the previously denied claim for service connection for right arm disability, and the service connection claim yr on the request to reopen, and the claim for  service connection for bilateral hearing loss is addressed in the remand following the order; this matter  is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, although the Veteran raised the issue of service connection for tinnitus in a November 2012 statement, such matter  has not been adjudicated by AOJ.  Therefore, the Board does not have jurisdiction over such this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Most recently, in a January 1947, the RO denied service connection for a right arm disability.  Although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  No new evidence associated with the claims file since the January 1947 rating decision, when considered alone or together with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right arm disability, or raises a reasonable possibility of substantiating the claim.

4.  Service treatment records dated in August 1944 show that the Veteran underwent surgery to harvest of a bone graft from his left tibia in order to repair his fractured right humerus, an injury sustained when he was intoxicated and stole a motor vehicle which he crashed in service.



CONCLUSIONS OF LAW

1.  The January 1947 rating decision in which the RO continued to deny service connection for residuals, status post right humerus fracture, is final.  38 U.S.C. §709 (1946) [38 U.S.C.A. § 7105(c) (West 2014)]; Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

2.  As evidence received since the RO's January 1947 rating action is not new and material, the requirements for reopening the claim for service connection for residuals, status post right humerus fracture are not met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2015).

3.  As the Veteran's residual scar, status post left tibial bone graft, is the result of injury associated with willful misconduct during service, service connection for such condition is legally precluded.  38 U.S.C.A. §§ 105, 501, 1101, 1110, 1112, 1131, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

At the outset, the Board notes with respect to the left leg scar claim, the Veteran has  been notified of the reasons and bases for the denial of the claim, and afforded appropriate opportunity to respond.  The that the above actions are sufficient to satisfy any fundamental due process owed the Veteran, particularly with respect to his.  As will be explained below, the claim is barred by law.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

With respect to the remaining claims on appeal, the Board notes that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. §3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These generic notice requirements also apply to petitions to reopen previously denied claims. See VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In March 2012, the RO provided timely notice that met the requirements.  The notices provided all five criteria to substantiate claims for service connection, the requirement for new and material evidence to reopen a previously denied claim, and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of the February 2008, July 2009, and April 2012 VA examinations.  The examinations afforded the Veteran were adequate to allow proper adjudication of the issues on appeal.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2011 Board hearing, along with various written statements provided by the Veteran and his representative on his behalf.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.

he Board notes that a VA examination was provided to the Veteran to assess his right arm disability in February 2012.  However, the duty to obtain an examination under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).  As no new and material evidence has been received, including the February 2012 VA examination report, there is no need to assess the adequacy of such examination.

With respect to the July 2014 Board hearing, the Veteran was provided an opportunity to orally set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014), and that the hearing was legally sufficient.

During the July 2014 hearing, the undersigned identified all issues on appeal.  Also, information was solicited regarding the Veteran's claimed disabilities,  addressing his activities, symptoms, and treatment during active service, why he believes the disabilities warranted service connection, and whether there was any pertinent, outstanding evidence available.  Also, detailed information was solicited with respect the circumstances surrounding the in-service incurrence of right arm injury.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also explained.  See Bryant, 23 Vet. App. at 497.  Although the requirement for new and material evidence to reopen the service connection for a right arm disability was not explicitly addressed, and the undersigned did not explicitly suggest the submission of any specific, additional evidence in connection with either claim , on these facts, such omission was harmless.  The record reflects prior notice of what was needed to reopen the previously denied claim.  Moreover, nothing during the hearing or at any other time has given rise to possibility that there are any existing, outstanding records relevant to the either claim herein decided that must be obtained prior to the Board's adjudication of the claims.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either  claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 54 (Fed. Cir. 1998).

II. Analysis

A. Request to Reopen 

In an August 1946 rating decision, the RO denied service connection for residuals of fracture of the right humerus due to the Veteran's own misconduct.  Evidence then of record included service inpatient and outpatient treatment records, service personnel records, a January 1943 (1944) Report of Investigation, a February 1946 hearing transcript, and July 1946 VA memorandum.  Service medical records reflect the Veteran's hospital admission for numerous injuries, including fracture to his right humerus later treated with a surgical bone graft taken from his left tibia, sustained from a November 1943 motor vehicle accident.  Such medical records also document the Veteran's intoxication upon admission and his own report that he drove the vehicle that he crashed.  A January 1943 (1944) Report of Investigation concluded that the Veteran sustained injuries, including to his right humerus, from a motor vehicle accident when became intoxicated and stole and an automobile which he wrecked.  At the February 1946 hearing, the Veteran testified that he was merely a passenger in the stolen vehicle and admitted to only having "a few drinks."  Nevertheless, a July 1946 VA memorandum found that the Veteran's right arm disability was due to his own willful misconduct-specifically, his intoxication and theft of the motor vehicle--when he became intoxicated through excess consumption of rum, stole a motor vehicle, and suffered injuries, including to his right arm, while driving the motor vehicle.

Later in August 1946, the Veteran again filed a claim for service connection for his right arm.  In a January 1947 rating decision, the RO continued the denial of service connection because such disability was found to be due to the Veteran's willful misconduct.  Additional evidence added to the record included a Disallowance Memorandum and post-service medical records dating to December 1946.

Although the Veteran was notified of the January 1947 denial and his appellate rights in a February 1947 letter, he did not file an application for review on appeal within one year of the decision.  See 38 C.F.R. §§ 20.200, 20.201.  Moreover, no new and material evidence was received within the one-year appeal period following notification of the denial the January 1947 rating decision.  Therefore, the January 1947 decision is final as to evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. §709 (1946) [38 U.S.C.A. § 7105(c) (West 2014)]; Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to provide a medical examination or opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since January 1947 are VA treatment records dating to August 2012, the Veteran's statements (including his hearing July 2014 testimony), and a February 2012 VA examination report.

The above-cited objective evidence is either duplicative or cumulative of the evidence previously of record or immaterial.  As such, no such evidence  raises a reasonable possibility of substantiating the claim for service connection for residuals, status post right humerus fracture, and the Board must find that new and material evidence has not been received to reopen the claim.  See 38 C.F.R. § 3.156(a).  In short, none of evidence in any way suggests that the Veteran has a right arm disability that is related to an injury, symptomatology, or pathology in service that is not the result of the Veteran's willful misconduct.  Medical records associated with the claims file after January 1947 are silent as to any other potential service-related incurrence or cause for his right arm disability, outside from the November 1943 motor vehicle accident.  Similarly, the February 2012 VA examination report does not attribute the Veteran's right arm disability to any service-related cause other than the November 1943 motor vehicle accident.  Finally, the Board acknowledges the Veteran's recent statements and his testimony at the July 2014 hearing that he was merely a passenger of the vehicle, not the driver, thus implying that he is innocent of any willful misconduct.  However, regardless of whether such statements are credible, they are not new as he previously made such assertions during the  February 1946 hearing.  Consequently, they are insufficient to reopen the claim for service connection. 

Under these circumstances, the Board concludes that, even when considering the "low threshold" for determining whether evidence is new and material pursuant to Shade, the criteria for reopening the claims for service connection for residuals, status post right humerus fracture are not met, and the January 1947 decision with respect to these claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable with respect to the request to reopen.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. Service Connection for a Left Leg Scar

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

However, applicable law and regulations provide that VA compensation shall not be paid if a disability was the result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, prohibits (effective for claims filed after October 31, 1990) payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, as in this case, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the veteran's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

In short, the line of duty presumption is rebuttable where the "preponderance of the evidence" indicates that the veteran's disability was due to his own willful misconduct.  Thomas v. Nicholson, 423 F.3d 1279 (Fed. Cir. 2005).

Willful misconduct is an act involving conscious wrongdoing or a known prohibited action.  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances did not per se constitute willful misconduct and willful misconduct as not determinative unless it is the proximate cause of injury, disease or death.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(n) (2015).  When the drinking of an alcoholic beverage to enjoy its intoxicating effects and the intoxication results in disability, it will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2015).

In February 1998, VA's General Counsel concluded that, with respect to claims filed after October 31, 1990, 38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA, and as implemented by 38 C.F.R. § 3.1(m), service connection is precluded for a disability resulting from alcohol or drug abuse on the basis of in-service incurrence or aggravation of the claimed disability.  See VAOPGCPREC 2-98 (Feb. 10, 1998).

Service records show that the Veteran was hospitalized from December 13, 1943 to January 3, 1944 for significant injuries sustained in a November 1943 motor vehicle accident, after he stole, drove, and crashed an automobile while inebriated.  In particular, the Veteran sustained a fracture to his right humerus from the accident, which was eventually treated with surgical bone graft taken from his left tibia in August 1944.  A January 1943 (1944) Report of Investigation found the following facts with respect to the November 1943 accident: that the Veteran was under the influence of intoxicants (alcohol) which was the proximate cause of the accident; that he was not exercising reasonable care for his safety; that he violated a civil, moral, or military law and that such violation was the proximate cause of the accident; that the accident was due to recklessness or gross negligence; and that he was of sound mind.  Furthermore, a January 1945 Proceedings of Disposition Board Report found that the Veteran suffered multiple injuries, including  a right humerus fracture which required a bone graft from his left tibia, as a result of the November 1943 accident and that such injuries were not incurred in the line of duty but were the result of willful misconduct.

The above-cited evidence unequivocally establishes that the Veteran's in-service injury was due to the motor vehicle accident in which he stole and crashed a vehicle while under the influence of alcohol.  To the extent that in-service alcohol use has been established and implicated, in part, as the cause of the Veteran's injury, the Board observes that Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(d) (2015).

Furthermore, VA's General Counsel has confirmed that direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990 and the cause of the disability is linked to the Veteran's abuse of alcohol.  See VAOGCPREC 7-99; VAOGCPREC 2-98.  Accordingly, as the Veteran had abused alcohol in service when participated in the theft of a motor vehicle which he drove and crashed, and such has been determined to be the cause of the residual scar, status post left tibial bone graft for which he seeks compensation, service connection is precluded for such under the aforementioned law, regulations and opinion.

Again, the Board acknowledges the Veteran's statements that he was merely the passenger of the vehicle involved in the November 1943 accident and that he did not know that it was stolen.  However, the Board does not credit any of these statements as they are contradicted by contemporaneous evidence of record that the Veteran stole and crashed a vehicle while intoxicated in November 1943, which the Board finds highly persuasive.

The legal authority governing preclusion of service connection for disability due to willful misconduct is clear and specific, and the Board is bound by such authority.  Given such authority, on these facts, there is no legal basis for an award of service connection for residual scar, status post left tibial bone graft, and the claim for such must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

As new and material evidence to reopen the claim for service connection for residuals, status post right humerus fracture has not been received, the appeal as to this issue is denied.

Service connection for residual scar, status post left tibial bone graft, is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection for bilateral hearing loss is warranted.

In August 2012, the Veteran underwent VA audiological evaluation  to determine the nature and etiology of his claimed bilateral hearing disability.  During the examination, the Veteran reported that he began to experience hearing loss following air gunnery school, that he was shooting 50 caliber guns in a small area, that following a particular training exercise in 1942 or 1943 his left ear began to hurt, and that he did not wear any hearing protection in service.  Following evaluation and review of the record, the audiologist stated that she could not offer an etiology opinion concerning the Veteran's hearing loss because "[p]ure tone thresholds were not completed during time in military (unable to locate audiogram in patient's medical records).  Unsure of patient's hearing sensitivity during his time in the military.  Based on medical records low conversational voice was 15/15 for both ears on 12/13/1943."  Additionally, the examiner merely made note of the 1943 car accident and the diagnosis of the left eardrum from such accident.

The Board finds that the August 2012 VA examiner's statement  does not reflect full consideration  the impact of the November 1943 accident on the Veteran's hearing, as reflected by contemporaneous service treatment records noting a ruptured left ear drum and complaints of right ear buzzing, and by a February 1950 examination showing right ear drum perforation.  Additionally, the examiner cited information from the record, but did not fully explain why e an etiology opinion could not be rendered without resort to speculation.  See Jones v. Shinseki, 23 382, 390 (2010)),  
Under these circumstances, the Board finds that  the evidence of record does not adequately resolve the claim, and the AOJ should undertake further action to obtain the etiology opinion previously sought.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). See also Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).    See  

Also while the matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

The record reflects VA treatment records dated up to August 2012; however, more recent records may exist.  Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran since that date.  See Bell v. Derwniski, 2 Vet. App. 611 (1992) (holding VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body).

The AOJ also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly, as regards private (non-VA) treatment),  explaining that the Veteran has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  In adjudicating the claim, the AOJ should consider all relevant evidence added to the claims file that has not been considered.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since August 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file.

2.  Furnish to the Veteran a letter requesting that he  provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange to obtain an addendum opinion from an audiologist or appropriate physician.

The contents of the entire, electronic claims file (to include a complete copy of this REMAND), must be made available to the designated individual, and the opinion should include discussion of the Veteran's documented history and lay assertions.

With respect to the Veteran's current bilateral hearing loss disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to disease or injury during active duty service.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence, to include the Veteran's service treatment records, VA medical records, the prior VA examination report, and the Veteran's lay assertions regarding the nature, onset and continuity of symptoms of diminished hearing.  

The should provide specific comment addressing the significance, if any, service treatment records noting left ear drum rupture and right ear buzzing and their relation to the November 1943 motor vehicle accident, the March 1950 examination noting right ear drum perforation, and the Veteran's statements that his hearing difficulties began during service.  

If the examiner discounts the Veteran's assertions in any regard, he or she should clearly so state, and explain why.  Likewise, if the examiner determines that the requested opinion cannot be provided without resorting to speculation, he or she should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection in light of all pertinent (to include all that added to the claims file that has not been considered).and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


